
	
		I
		111th CONGRESS
		2d Session
		H. R. 5534
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2010
			Mr. Meeks of New York
			 (for himself, Ms. Fudge,
			 Ms. Norton,
			 Ms. Kilpatrick of Michigan,
			 Ms. Herseth Sandlin, and
			 Mr. Teague) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To authorize the Science, Engineering, Math, and
		  Aerospace Academy Program in the National Aeronautics and Space
		  Administration.
	
	
		1.Science, Engineering, Math,
			 and Aerospace Academy Program authorizationThe Administrator of the National
			 Aeronautics and Space Administration is authorized to continue to carry out and
			 to enhance the Science, Engineering, Math, and Aerospace Academy Program for
			 the purpose of promoting the interest of historically underrepresented youth in
			 academic subjects and professional development relevant to careers in the
			 National Aeronautics and Space Administration.
		
